J-A20014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ROBERT O'CONNOR                        :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                  Appellant            :
                                       :
            v.                         :
                                       :
JANICE O'CONNOR                        :
                                       :
                  Appellee             :        No. 1666 MDA 2016

           Appeal from the Decree Entered September 12, 2016
             In the Court of Common Pleas of Centre County
                    Civil Division at No(s): 2014-0011


BEFORE: GANTMAN, P.J., PANELLA, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY GANTMAN, P.J.:                 FILED NOVEMBER 21, 2017

     Appellant, Robert O’Connor (“Husband”), appeals from the divorce

decree entered in the Centre County Court of Common Pleas, specifically

challenging the order granting the petition of Appellee, Janice O’Connor

(“Wife”), to enforce a property settlement agreement. We affirm.

     The relevant facts and procedural history of this case are as follows.

The parties were married on July 1, 1978.     The parties’ primary marital

residence was in Boalsburg, Pennsylvania.     Husband, however, has not

resided full-time at the marital residence since 2001. Since approximately

2009, Husband has lived at the parties’ condominium in Arlington, Virginia.

Husband works at the National Science Foundation (“NSF”), a federal agency

in Washington, D.C.

     On December 22, 2013, Husband informed Wife he wanted a divorce.
J-A20014-17


The following day, December 23, 2013, Husband provided Wife with a

document labeled “Divorce Ideas/Proposal,” which generally set forth

Husband’s suggestions and questions about alimony and dividing the parties’

assets. Husband retained counsel and filed a divorce complaint on January

2, 2014. Wife subsequently retained counsel.

     On April 15, 2014, the parties met without counsel and discussed a

property settlement agreement (“PSA”) Wife had drafted herself. The PSA

stated Wife would, as alimony, receive sixty-six percent (66%) of Husband’s

income and sixty percent (60%) of Husband’s consulting income. The PSA

provided the parties would later specify whether Wife would receive a

percentage of Husband’s gross or net income. The PSA specified Wife would

receive sixty-six percent (66%) of Husband’s retirement income and

required Husband to work until age 74. During the April 15th meeting, the

parties executed the PSA.   Husband did not consult with counsel before

signing the agreement. Later on April 15, 2014, Husband sent Wife an e-

mail asking her to reduce the percentage of income Husband owed Wife as

alimony under the PSA.

     On June 13, 2014, Wife filed a Petition to Enforce Property Settlement

Agreement. Husband filed an answer on July 29, 2014. Husband asserted

no new matter with affirmative defenses in response to Wife’s petition. The

court conducted hearings on Wife’s petition on July 29, 2014, and on August

13, 2014, during which Husband and Wife testified.


                                   -2-
J-A20014-17


     On July 29, 2014, Wife testified she drafted the PSA based on

Husband’s “Divorce Ideas/Proposals” document.       Wife stated the parties

discussed economic settlement conditions from December 23, 2013, until

April 15, 2014. Wife said when she met with Husband on April 15, 2014,

she told him she had given to her counsel an envelope containing

information disparaging to Husband. Wife noted if Husband caused anything

to happen to her, she intended counsel to give the envelope to the police,

Husband’s girlfriend, and Husband’s employer. Wife also stated she believed

she was entitled to sixty-six percent (66%) of Husband’s gross salary.

     On August 13, 2014, Husband testified when he drafted the “Divorce

Ideas/Proposals” document, he believed Pennsylvania had no alimony

requirement and Wife would receive fifty percent (50%) of his retirement

funds and income. Husband said he did not threaten Wife and there was no

history of domestic violence incidents between the parties.

     Husband explained Wife told him on April 15, 2014, she intended to

use information she had found on a computer at the marital residence to

blackmail Husband.   Husband said Wife told him she had provided several

blackmail documents to her attorney.      Husband testified Wife claimed she

had obtained an e-mail Husband wrote ridiculing a United States Senator, a

leader of critics of the NSF.   Husband added Wife said she found e-mails

demonstrating Husband used his NSF e-mail address to participate in a

NCAA men’s basketball pool and send personal correspondence to his


                                    -3-
J-A20014-17


girlfriend.   Husband stated Wife also claimed she had obtained gay club

entrance passes and a parking pass to a nude beach from the 1990’s.

      Husband testified Wife gave him 24 hours to review and sign the PSA.

Husband added Wife told him not to discuss the PSA with counsel or the

April 15th meeting.    Husband explained he signed the PSA for several

reasons: he feared Wife would make good on her threats to blackmail him if

he did not sign the PSA; he hoped the language in the PSA was so vague the

agreement would be unenforceable; and he believed the PSA terms were so

unfair as to render the PSA unenforceable.

      Husband testified he contacted his attorney about the PSA after he had

signed the agreement. Husband stated his attorney later contacted Wife’s

attorney to rescind his signature on the PSA. Husband said he believed Wife

was entitled to sixty-six percent (66%) of his net income under the PSA.

Husband explained if Wife received sixty-six percent (66%) of his gross

income, Husband would receive only $347 per month in income.              Both

parties testified they were aware on April 15, 2014, that the appraisal for the

marital residence had not yet been completed.

      On October 22, 2014, the trial court granted Wife’s Petition to Enforce

Property Settlement Agreement. Husband filed a motion for reconsideration

and a petition to stay enforcement of the PSA pending appeal on November

20, 2014. On March 24, 2015, the court denied Husband’s reconsideration

motion and granted Husband’s petition to stay enforcement of the PSA. On


                                     -4-
J-A20014-17


October 16, 2015, Wife filed an answer and new matter to the divorce

complaint.1 The court entered a divorce decree on September 12, 2016. On

October 5, 2016, Husband filed a timely notice of appeal and a voluntary

concise statement of errors complained of on appeal per Pa.R.A.P. 1925(b).

       Husband raises three issues for our review:

          WAS THE APRIL 15, 2014 TWO-PAGE DOCUMENT WITH
          SOME OF ITS TERMS HANDWRITTEN SO VAGUE THAT NO
          MEETING   OF   THE  MINDS   OCCURRED  BETWEEN
          [HUSBAND] AND [WIFE], AND THUS NO ENFORCEABLE
          CONTRACT EXISTS BETWEEN THE PARTIES?

          WAS A FULL AND FAIR DISCLOSURE OF THE PARTIES’
          FINANCIAL POSITIONS EVER MADE, AS IS REQUIRED FOR
          ANTENUPTIAL AGREEMENTS IN PENNSYLVANIA?

          DID [HUSBAND] SIGN THE TWO-PAGE DOCUMENT UNDER
          DURESS,   RENDING    THE   EXECUTED  DOCUMENT
          UNENFORCEABLE?

(Husband’s Brief at 4).

       Our review of a marital settlement agreement implicates the following

principles:

          A settlement agreement between spouses is governed by
          the law of contracts unless the agreement provides
          otherwise.

____________________________________________


1We observe the trial court entered an order on November 9, 2015, allowing
Husband to appeal from the October 22, 2014 order enforcing the PSA. On
December 8, 2015, Husband filed a notice of appeal from the October 22,
2014. On February 5, 2016, this Court sua sponte quashed Husband’s
December 8, 2015 appeal as interlocutory, because the trial court had not
yet entered a divorce decree and the November 9, 2015 order failed to
comply with Pa.R.A.P. 341(c).



                                           -5-
J-A20014-17


                                     *        *       *

           Because contract interpretation is a question of law,
           this Court is not bound by the trial court’s
           interpretation.       Our standard of review over
           questions of law is de novo and to the extent
           necessary, the scope of our review is plenary as the
           appellate court may review the entire record in
           making its decision. However, we are bound by the
           trial court’s credibility determinations.

                                 *        *       *

           When interpreting a marital settlement agreement,
           the trial court is the sole determiner of facts and
           absent an abuse of discretion, we will not usurp the
           trial court’s fact-finding function. On appeal from an
           order interpreting a marital settlement agreement,
           we must decide whether the trial court committed an
           error of law or abused its discretion.

        [Stamerro v. Stamerro,                889     A.2d   1251,   1257-58
        (Pa.Super. 2005)].

Kraisinger v. Kraisinger, 928 A.2d 333, 339 (Pa.Super. 2007) (some

internal citations and quotation marks omitted).

        [U]nder the law of contracts, the court must ascertain the
        intent of the parties when interpreting a contractual
        agreement. The standard of enforceability of a contractual
        agreement is also clear: absent fraud, misrepresentation,
        or duress, spouses should be bound by the terms of their
        agreements.     As such, a trial court may interpret a
        property settlement agreement as it would a contract, but
        it has neither the power nor the authority to modify or
        vary the decree unless there is conclusive proof of fraud or
        mistake.     Moreover, the long-standing law of this
        Commonwealth is that property settlement agreements are
        presumed to be valid and binding upon the parties.

        When construing agreements involving clear and
        unambiguous terms, a trial court need only examine the
        writing itself to give effect to the parties’ understanding. A

                                         -6-
J-A20014-17


         court may not modify the plain meaning of the words
         under the guise of interpretation. In addition, this Court
         must consider such contracts without reference to matters
         outside of the document, and we must ascertain the
         parties’ intentions when entering into the contract from the
         entire instrument. Also, the parties are bound without
         regard to whether the terms were read and fully
         understood and irrespective of whether the agreements
         embodied reasonable or good bargains.

Crispo v. Crispo, 909 A.2d 308, 313 (Pa.Super. 2006) (internal citations

and quotation marks omitted).

      Generally, a contract is enforceable if its terms are “certain and

explicit, not vague or indefinite.”   Potter v. Leitenberger Mach. Co., 70

A.2d 390, 392 (Pa.Super. 1950).       The language of a contract “should be

interpreted in the light of the subject matter, the apparent object or purpose

of the parties and the conditions existing when it was executed.”       Hart v.

Arnold, 884 A.2d 316, 333 (Pa.Super. 2005), appeal denied, 587 Pa. 695,

897 A.2d 458 (2006).       “When the words of a contract are clear and

unambiguous, the meaning of the contract is ascertained from the contents

alone.” Chen v. Chen, 586 Pa. 297, 307, 893 A.2d 87, 93 (2006). “If left

undefined, the words of a contract are to be given their ordinary meaning.”

Kripp v. Kripp, 578 Pa. 82, 90, 849 A.2d 1159, 1163 (2004).             “In the

absence of an ambiguity, the plain meaning of the agreement will be

enforced.” Murphy v. Duquesne University Of The Holy Ghost, 565 Pa.

571, 591, 777 A.2d 418, 430 (2001).         “The meaning of an unambiguous

written instrument presents a question of law for resolution by the court.”


                                      -7-
J-A20014-17


Id.

      “Before a court will interpret a provision in…a contract in such a way

as to lead to an absurdity or make the…contract ineffective to accomplish its

purpose, it will endeavor to find an interpretation which will effectuate the

reasonable result intended.” Pocono Manor Ass’n v. Allen, 337 Pa. 442,

446-47, 12 A.2d 32, 35 (1940).        An agreement is valid “if the parties

intended to form a contract and there is a reasonably certain basis for giving

an appropriate remedy.”    Jeannette Paper Co. v. Longview Fibre Co.,

548 A.2d 319, 324 (Pa.Super. 1988), appeal denied, 522 Pa. 577, 559 A.2d

38 (1989).    Furthermore, if the “vagueness as to some terms was not so

overwhelming that it voided the basic understanding which was found to

exist between the parties” the contract is valid. Id. at 325.

      A postnuptial agreement requires a “full and fair disclosure of the

parties’ financial positions.” Stoner v. Stoner, 572 Pa. 665, 671, 819 A.2d

529, 532 (2003). The disclosure need not be precise, as long as it is “full

and fair.”   Simeone v. Simeone, 525 Pa. 392, 403, 581 A.2d 162, 167

(1990). Full and fair economic disclosure can be waived and such waiver is

enforceable absent a showing of “fraud, misrepresentation, or duress.”

Lugg v. Lugg, 64 A.3d 1109, 1113 (Pa.Super. 2013).

      “Economic duress renders a contract voidable.” Nat’l Auto Brokers

Corp. v. Aleeda Dev. Corp., 364 A.2d 470, 473 (Pa.Super. 1976). “[T]he

elements in the applicability of the doctrine of economic duress or business


                                     -8-
J-A20014-17


compulsion are that (1) there exists such pressure of circumstances which

compels the injured party to involuntarily or against his will execute an

agreement which results in economic loss, and (2) the injured party does not

have an immediate legal remedy.” Id. at 474. (citations omitted). “[T]here

can be no duress where the contracting party is free to come and go and to

consult with counsel before assuming…contractual obligations,” even if the

contracting party was surprised by negotiations and pressured into accepting

contractual obligations. Degenhardt v. Dillon Co., 543 Pa. 146, 155 n.4,

669 A.2d 946, 951 n.4 (1996).     See also Simeone, supra, at 404, 581

A.2d at 167 (holding no duress existed when plaintiff was able to consult

with legal counsel); Adams v. Adams, 848 A.2d 991, 994 (Pa.Super. 2004)

(holding divorce settlement agreement was valid, because no duress existed

when wife had opportunity to consult with counsel even though wife

experienced stress and anxiety during divorce process).

     Pennsylvania Rule of Civil Procedure 1030 provides as follows:

        Rule 1030. New Matter

        (a) Except as provided by subdivision (b), all affirmative
        defenses including but not limited to the defenses of
        accord and satisfaction, arbitration and award, consent,
        discharge in bankruptcy, duress, estoppel, failure of
        consideration, fair comment, fraud, illegality, immunity
        from suit, impossibility of performance, justification,
        laches, license, payment, privilege, release, res judicata,
        statute of frauds, statute of limitations, truth and waiver
        shall be pleaded in a responsive pleading under the
        heading “New Matter”. A party may set forth as new
        matter any other material facts which are not merely
        denials of the averments of the preceding pleading.

                                   -9-
J-A20014-17



           (b) The affirmative defenses of assumption of the risk,
           comparative negligence and contributory negligence need
           not be pleaded.

Pa.R.C.P. 1030. Rule 1032 reads in part:

           Rule 1032.       Waiver of Defenses.    Exceptions.
           Suggestion of Lack of Subject Matter Jurisdiction or
           Failure to Join Indispensable Party

           (a) A party waives all defenses and objections which are
           not presented either by preliminary objection, answer or
           reply, except a defense which is not required to be pleaded
           under Rule 1030(b), the defense of failure to state a claim
           upon which relief can be granted, the defense of failure to
           join an indispensable party, the objection of failure to state
           a legal defense to a claim and any other nonwaivable
           defense or objection.

Pa.R.C.P. 1032(a). Importantly, the list of affirmative defenses contained in

Pa.R.C.P. 1030(a) is not exclusive.      Falcione v. Cornell School District,

557   A.2d 425, 428        (Pa.Super. 1989).       “An affirmative    defense   is

distinguished from a denial of facts which make up a plaintiff’s cause of

action in that a[n affirmative] defense will require the averment of facts

extrinsic to the plaintiff’s claim for relief.” Id. at 428-29. “Failure to plead

an affirmative defense in compliance with [Pa.R.C.P.] 1030 results in waiver

of the defense.”      Werner v. Werner, 573 A.2d 1119, 1121 (Pa.Super.

1990), appeal denied, 527 Pa. 668, 593 A.2d 843 (1991); Pa.R.C.P.

1032(a).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable Pamela A.


                                       - 10 -
J-A20014-17


Ruest, we conclude Husband’s issues merit no relief. The trial court opinions

comprehensively discuss and properly dispose of the questions presented.

(See Rule 1925(a) Opinion, filed October 17, 2016, at 1 unpaginated; Trial

Court Opinion, filed October 22, 2014, at 2-5) (finding: (1) parties

negotiated settlement of their marital estate from December 2013, when

Husband informed Wife he wanted to divorce, until April 2014; parties

intended PSA to settle their marital estate amicably; PSA specifies allocation

of real estate, alimony, retirement money, joint financial accounts, vehicles,

jewelry, family antiques, and inherited possessions; under circumstances,

parties’ intent was clear; (2) Husband waived full economic disclosure,

because he knew when he entered into PSA that appraisal of marital

residence was not complete; court will not question reasonableness of

Husband’s negotiation of agreement; (3) Wife’s purported actions do not

amount to economic duress; Husband testified Wife offered him 24 hours to

consult with counsel before signing agreement; Wife’s alleged conduct also

does not constitute traditional duress, because Husband alleged no threat of

physical harm; further, purported threats Wife made to Husband were not

impending; rather, Wife provided Husband 24 hours to discuss PSA with his

attorney; further, Husband signed PSA on same day; therefore, Husband

was not under “duress” to sign agreement).      The record supports the trial

court’s rationale.

      With respect to Husband’s specific complaints about the PSA, Husband


                                    - 11 -
J-A20014-17


failed to raise any affirmative defenses to Wife’s petition to enforce the PSA,

such as ambiguity, lack of full and fair disclosure, and duress. These claims

are affirmative defenses, which required Husband to aver facts extrinsic to

Wife’s petition in order to prevent enforcement of the PSA. See Falcione,

supra. Husband averred in his answer to Wife’s petition that the PSA was

ambiguous but did not explain what terms of the PSA were vague. See id.

Because Husband failed to raise his affirmative defenses in response to

Wife’s petition to enforce the PSA, the defenses are waived. See Werner,

supra. Accordingly, we affirm on the basis of the trial court’s opinions.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/2017




                                    - 12 -
                                                                               Circulated 11/02/2017 02:31 PM




        IN THE COURT OF COMMON PLEAS OF CENTRE COUNTY, PENNSYLVANIA
                                       CIVIL ACTION- LAW


ROBERT O'CONNOR,
           Plaintiff

v.                                                            No. 2014-0011


JANICE O'CONNOR,
           Defendant                                                                --A
                                                                                          -
                                                                                      3 ;-71



Attorney for Plaintiff:                                      Laura Robbins, Esq?"
Attorney for Defendant:                                      Rosadele Kauffman, Esq.


                  Opinion in Response to Matters Complained of on Appeal

Ruest, J.

        Robert O'Connor ("Plaintiff') filed a Notice of Appeal contemporaneously with a

Statement of Matters Complained of Pursuant to Pennsylvania Rule of Appellate Procedure

1925(a) on October 5, 2016. Plaintiff appeals from this Court's Opinion and Order entered on

October 22, 2014, granting a Petition to Enforce Property Settlement Agreement. The Court

believes the matters Plaintiff complains of on appeal have been adequately addressed in this

Court's Opinion and Order entered on October 22, 2014. The Court relies on that opinion and

order and respectfully submits that no further opinion is necessary at this time.



                                              BY THE COURT:


                                               f
                                                                         Wo-v
                                              Pamela A. Ruest, Judge


Date: Oe..-1-12foe.r 17   ,10/ to




00   ORD    CIS
                                                                                  Circulated 11/02/2017 02:31 PM




           IN THE COURT OF COMMON PLEAS OF             CENTRE COUNTY, PENNSYLVANIA
                                              CIVIL ACTION


    ROBERT O'CONNOR,
         Plaintiff                                             No. 2014-0011

    v.



    JANICE O'CONNOR,
          Defendant


    Attorney for Plaintiff:
    Attorney for Defendant:
                                                                       Laura Robbins, Esq.
                                                                       Rosadele Kauffman, Esq.
                                                                                              -
                                          OPINION AND ORDER
    Ruest, J.

           Presently before the Court is a Petition to Enforce Property Settlement Agreement filed

    by Defendant Janice O'Connor on June 13, 2014. The Court held hearings on this matter on

    July 29, 2014 and August 13, 2014. The parties thereafter timely filed briefs on September 12,

    2014. Upon consideration of the record, the briefs, and the arguments of counsel, the Court is

    now ready to render its decision.



                                               Background

              Plaintiff Robert O'Connor ("Husband") and Defendant Janice O'Connor ("Wife") were

    married on July   1,   1978. On December 22, 2013, Husband told Wife he wanted a divorce. On

    the following day, he presented her with a document titled "Divorce Ideas/Proposal." On April

     15, 2014, the parties signed an agreement prepared by Wife and interlineated by the parties.

    On April 23, 2014, Husband's attorney sent Wife's attorney a letter indicating that she had

     reviewed the signed agreement and that the letter was to be considered a written revocation of

     Husband's signature as he had signed it under duress and did not agree to its terms.




O   RD   MS
       Wife filed a Petition to Enforce Property Settlement Agreement on June 13, 2014.

Husband filed an Answer on July 29, 2014. Hearings were held on this matter on July 29, 2014

and August 13, 2014.




                                           Discussion

       Wife seeks to enforce the Agreement the parties signed on April 15, 2014. Husband

alleges that it is unenforceable because he signed   it   under duress, it is too vague to be

enforceable, and there was no full and fair disclosure of the marital estate. The Court will

address each of Husband's arguments in turn.

I.     Duress

       Husband first argues that the Court should not enforce the Agreement, which both

parties agree should be treated as a contract, because he signed it under duress According to

Husband's testimony, Wife presented him with an Agreement and threatened she had

downloaded his hard disc and was using information found on the hard disc to blackmail him.

He testified that she told him she would give him 24 hours to sign or she would send a copy of a

2009 email from Husband criticizing a U.S. Senator to the Senator; inform his employer, the

National Science Foundation, that he had used his work email to place an illegal bet on an

NCAA pool; and send his girlfriend and her adult children copies of passes to a gay club he had

attended in the 1990s. Husband stated that Wife told him he had 24 hours to sign before she

acted on her threats, and he could think about it on his drive from State College, Pennsylvania

to Arlington, Virginia. Husband signed the Agreement before he left State College on April 15.

He stated that he did so because he thought her threats regarding his reputation to his employer

and girlfriend were credible and the Agreement was too vague and unfair to be enforceable.

       "[A]losent fraud, misrepresentation or duress, spouses should be held to the terms of

their agreements." Lugg v. Lugg, 2013 PA Super 67, 64 A.3d 1109, 1112. Accordingly,

contracts made under duress-either traditional duress or economic duress-may be avoided


                                                 2
under certain circumstances        Husband cites to case law regarding the economic duress

doctrine, while Wife cites to case law involving traditional duress. The Court will therefore

consider both defenses to enforcing the Agreement.

         "[The elements      in the applicability of the doctrine of economic duress or business

compulsion are that (1) there exists such pressure of circumstances which compels the injured

party to involuntarily or against his will execute an agreement which results in economic loss,

and (2) the injured party does not have an Immediate legal remedy."         Nat'l Auto Brokers Corp.

v.   Aleeda Dev.   Corp     243 Pa. Super. 101, 364 A.2d 470, 474 (1976) (citations omitted).

Traditional duress is "[t]hat degree of restraint or danger, either actually inflicted or threatened

and impending, which is sufficient in severity or apprehension to overcome the mind of a person

of ordinary firmness." Lugg v. Lugg, 64 A.3d at 1113 (citing Adams         v.   Adams, 414 Pa.Super.

634, 607 A.2d 1116, 1119 (1992)). "Moreover, in the absence of threats of actual harm there

can be no duress where the contracting party is free to consult with counsel." Id. In the instant

matter, Wife's actions as presented by Husband do not amount to economic duress or duress

because by Husband's own testimony Wife offered him 24 hours to consult with counsel before

signing the Agreement. Husband cannot satisfy the second element of economic duress

because Wife provided him an opportunity to seek legal remedies. Similarly, because Husband

does not allege that Wife threatened him with physical harm, the elements of traditional duress

are not met because Wife specifically offered him 24 hours to discuss the Agreement with his

attorney. In fact, less than 24 hours after signing the Agreement, Husband emailed Wife to

further discuss    it.   Husband emailed Wife that same day at 11:58 p.m. asking if alimony could

 be reduced if she got remarried or cohabitated and if she would consider reducing her share of

 the consulting income from 60% to 50% or even 25%. There was therefore no duress.

 II.      Vagueness

          Husband argues the Court should not enforce the Agreement because the Agreement is

 too vague for a court to ascertain the parties' intent to a reasonable degree of certainty.
                                                                                             in



                                                      3
support of his argument, Husband reviews the facts of one employment law case from 1922

where the Supreme Court of Pennsylvania refused to enforce an employment contract "for life"

between an employer and an employee. See Edgcomb v. Clough, 275 Pa. 90, 118 A.2d 610

(1922). The Court finds it telling that Husband did not cite to any case in Pennsylvania where a

court refused to enforce a post -nuptial agreement because it was too vague.

        The Court's goal in interpreting a post -nuptial agreement is to "ascertain and give effect

to the parties' intent." Laudig v. Laudig, 425 Pa. Super. 228, 233, 624 A.2d 651, 653 (1993).

To do so, the court "may take into consideration the surrounding circumstances, the situation of

the parties, the objects they apparently have in view, and the nature of the subject-matter of the

agreement." Id. (internal citations omitted). "The court will adopt an interpretation that is most

reasonable and probable bearing in mind the objects which the parties intended to accomplish

through the agreement." Id. In this case, the parties negotiated from December 2013, when

Husband informed Wife of his intention to seek a divorce, until April 2014 regarding settling their

marital estate. In December 2013, Husband drafted a document titled "Divorce Ideas/Proposal"

specifying that "[t]he more we can agree on things, the happier we will be and the less we will

pay to lawyers." It is clear that the parties' intent in signing the April 15, 2014 agreement was to

settle their marital estate amicably. The agreement specifies allocations of real estate, alimony,

retirement money, joint financial accounts, vehicles, jewelry, family antiques, and inherited

possessions. The Court cannot find based on these circumstances that the intent of the parties

was vague.

III.     Full and Fair Disclosure

        Husband argues that the Court should not enforce the Agreement because Wife did not

make a full and fair disclosure of the marital estate to Husband and the Agreement does not

 provide Husband with reasonable provisions.        In   2003, the Supreme Court of Pennsylvania

 explained that "the postnuptial agreement should be evaluated as any other contract. All that is

 required is full and fair disclosure of the parties' financial positions; inquiry into the


                                                     4
reasonableness of the bargain or the parties' understanding is improper." Stoner v. Stoner,

572 Pa. 665, 819 A.2d 529, 532 (2003).      "null   economic disclosure is waiveable in a post-

nuptial agreement." Lugg v. Lugg, 64 A.3d at 1113. In this case, Husband alleges that Wife

did not provide him with a full and fair disclosure of the value of the Boalsburg, Pennsylvania,

property because the appraisal was not complete at the time the parties' executed the

Agreement on April 15, 2014. The Court finds that Husband waived full economic disclosure

because he knew at the time he entered the Agreement that the appraisal was not complete.

The Court will not inquire into the reasonableness of the bargain on behalf of Husband pursuant

to   Stoner v. Stoner, 572 Pa. 665, 819 A.2d 529, 532 (2003).



         Accordingly, the following Order is entered:

                                                ORDER

         AND NOW, this    22nd   day of October, 2014, the Petition to Enforce Property Settlement

Agreement filed by Defendant Janice O'Connor on June 13, 2014 is GRANTED.


                                                         BY     E COURT:



                                                              g)ILLI-7(L11O ' (JA-9-1k
                                                         Pamela A, Ruest, Judge




                                                     5